Order entered July 9, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00780-CV

                         WHITE NILE SOFTWARE, INC., Appellant

                                              V.

       CARRINGTON, COLEMAN, SLOMAN & BLUMENTHAL, LLP, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-17105

                                          ORDER
       Appellant appeals from the trial court’s final judgment granting appellee’s motion to

dismiss pursuant to the Texas Citizens Participation Act. See TEX. CIV. PRAC. & REM. CODE

ANN. § 27.003. Although not designated as such by appellant, this is an accelerated appeal. See

id. 27.008(b); TEX. R. APP. P. 28.1(a).

       Before the Court is the July 8, 2019 request of court reporter Terri Etokachay for an

extension of time to file the reporter’s record. We GRANT the request and extend the time to

July 11, 2019.

                                                     /s/   KEN MOLBERG
                                                           JUSTICE